

AGREEMENT
This Agreement (this “Agreement”) is made this 16th day of January, 2013 by and
among Wunderlich Securities, Inc. a Tennessee corporation (“Wunderlich”),
Compass Point Research & Trading, LLC, a Delaware limited liability company
(“Compass”), National Securities Corporation, a Washington corporation
(“National”) and Preferred Apartment Communities, Inc., a Maryland corporation
(“PAC”).
Whereas, Steve Emerson (“Emerson”) has executed and delivered a promissory note
in favor of Preferred Apartment Communities, Inc., a Maryland corporation
(“PAC”) for an aggregate of $2,639,000 (the “Note”) in connection with the
purchase of 2,639 shares of Series B Mandatorily Convertible Cumulative
Perpetual Preferred Stock (the “Series B”) from PAC by his IRA and Roth IRA; and
Whereas, Wunderlich and Compass agree to acquire the Note from PAC in the event
Emerson defaults on the Note; Wunderlich and Compass intend to use the Agents
Fee due them under that certain Placement Agreement dated January 11, 2013 among
Wunderlich, Compass, National and PAC (the “Placement Agreement”) to acquire the
Note.
Now, therefore, it is agreed among Compass, Wunderlich, National and PAC as
follows:
1. Placement Agents Fees and Note. Notwithstanding anything to the contrary in
the Placement Agreement, no Agents Fees (as defined in the Placement Agreement)
shall be paid to any of the Placement Agents at Closing (as defined in the
Placement Agreement). To the extent Emerson has not indefeasibly paid when due
an amount of the Note equal to $2,400,000, then Compass and Wunderlich shall pay
to PAC an amount (the “Note Purchase Price”) equal to (a) $2,400,000 minus (b)
the amount indefeasibly paid by Emerson (if any). Such payment by Compass and
Wunderlich shall be for the acquisition by them of a principal amount of the
Note equal to the Note Purchase Price. Such payment by Compass and Wunderlich
shall be made by a permanent reduction of the Agent Fees otherwise payable under
the Placement Agreement. In such circumstances, PAC shall assign and transfer
without representation or warranty express or implied such interest in the Note
to Compass and Wunderlich. PAC shall maintain an interest in the Note of the
amount of outstanding principal not acquired by Wunderlich and Compass.
Notwithstanding anything to the contrary in the Placement Agreement, National
shall not be entitled to any Agents Fees or other amounts under the Placement
Agreement. In the event of any such assignment and transfer of such interest in
the Note to Compass and Wunderlich, then collections on the Note shall be shared
pro rata among Wunderlich, Compass and PAC based on respective principal amounts
held by them in the Note. The amounts credited for Wunderlich and Compass under
this Agreement as their respective share of the Note Purchase Price are equal in
the proportion of 60.5% and 39.5%, respectively. To the extent Emerson has
indefeasibly paid when due an amount of the Note up to $2,400,000, then PAC
shall promptly wire transfer to Compass and Wunderlich such amount in payment of
the remaining Agents Fees and other amounts (if any) due under the Placement
Agreement. If Emerson indefeasibly pays the Note in full when due or equal to or
in excess of $2,400,000, then PAC shall promptly wire transfer to the Placement
Agents all the Agents Fees and other amounts (if any) respectively due them
under the Placement Agreement.



--------------------------------------------------------------------------------



2.    Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Actions concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, officers, directors,
managers, members, employees or agents) may be commenced on a non-exclusive
basis in the New York Courts. Each party hereto hereby irrevocably submits to
the non-exclusive jurisdiction of the New York Courts for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any Action, any defense or claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
Action has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Action by mailing a copy thereof via registered
or certified mail or overnight delivery (with evidence of delivery) to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


3.    Notices. All notices, consents, approvals, waivers or other communications
(each, a “Notice”) required or permitted hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be: (i) delivered
personally or by commercial messenger; (ii) sent via a recognized overnight
courier service, or (iii) sent by facsimile transmission, provided confirmation
of receipt is received by sender and such Notice is sent or delivered
contemporaneously by an additional method provided in this Section 3; in each
case so long as such Notice is addressed to the intended recipient thereof. Any
Notice shall be deemed given upon actual receipt (or refusal of receipt).
Addresses for notices are as set forth in the Placement Agreement.
4.    Modification; Performance; Waiver. No provision of this Agreement may be
changed or terminated except by a writing signed by the party or parties to be
charged therewith. Unless expressly so provided, no party to this Agreement will
be liable for the performance of any other party’s obligations hereunder. Any
party hereto may waive compliance by the other with any of the terms, provisions
and conditions set forth herein; provided, however, that any such waiver shall
be in writing specifically setting forth those provisions waived thereby. No
such waiver shall be deemed to constitute or imply waiver of any other term,
provision or condition of this Agreement. This Agreement contains the entire
agreement between the parties hereto and is intended to supersede any and all
prior agreements between the parties relating to the same subject matter.
5.    Counterparts. This Agreement may be executed with counterpart signature
pages or in two or more counterparts, each of which shall be deemed to be an
original, and all of which taken together shall constitute one and the same
agreement (and all signatures need not appear on any one counterpart). In the
event that any signature is delivered by facsimile transmission or by e-mail



--------------------------------------------------------------------------------



delivery of a “.pdf’ format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf’
signature page were an original thereof. This Agreement shall become effective
when one or more counterpart signature pages or counterparts has been signed and
delivered by each of the parties hereto.
6.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future laws, such provision shall
be fully severable. This Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of each such illegal, invalid or unenforceable provision there shall be
deemed added automatically as a part of this Agreement a provision as similar in
terms to such illegal, invalid or unenforceable provision as may be possible to
cause such provision to be legal, valid and enforceable.
7.    Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way affect, limit, amplify or modify the
terms and provisions of this Agreement.
8.    Miscellaneous. This Agreement shall inure to the benefit of, and be
binding upon, the successors of and assigns of the parties hereto. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any person, company or corporation, other than the parties hereto and their
successors, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision hereof.
9.    Entire Agreement. This Agreement constitutes the entire Agreement and
understanding among Wunderlich and Compass with respect to the subject matter
hereof and supersedes and cancels any and all prior or contemporaneous
agreements, understandings, undertakings and agreements, written or oral, among
any of them relating to the subject matter hereof.
[signature page follows]



--------------------------------------------------------------------------------



In witness whereof, these parties have executed this Agreement as of the day and
year just set forth above.
WUNDERLICH SECURITIES, INC.
By:/s/ Martin Gaia    
Name: Martin Gaia
Title: Managing Director
COMPASS POINT RESEARCH & TRADING, LLC
By:/s/ Burke Hayes    
Name: Burke Hayes
Title: Managing Director
NATIONAL SECURITIES CORPORATION


By:/s/ Jonathan C. Rich    
Name: Jonathan C. Rich
Title: E.V.P. – Head of Investment Banking


PREFERRED APARTMENT COMMUNITIES, INC.


By:/s/ Jeffrey R. Sprain            
Name: Jeffrey R. Sprain
Title: General Counsel





